Citation Nr: 0716241	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee patellofemoral syndrome.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In January 2004, the RO held 
that service connection for diabetes mellitus was not 
warranted.  In June 2005, the RO denied entitlement to 
disability ratings in excess of 10 percent for the veteran's 
service-connected right and left knee disabilities.



FINDINGS OF FACT

1.  The veteran has diabetes mellitus, which began during his 
period of service.

2.  The veteran's right and left knee disabilities are 
manifested by complaints of pain on motion and very slight 
limitation of flexion.  There is no evidence of additional 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.   There is no evidence of moderate 
recurrent subluxation or lateral instability



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 
5257, 5260, 5261 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 
5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2003, March 2005 and March 2006 
letters, with respect to the claims of entitlement to service 
connection and increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2005 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2003 and March 
2005, prior to the adjudication of the matters in January 
2004 and June 2005.  Additionally, the record contains a June 
2006 supplemental statements of the case following the March 
2006 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2003, March 2005 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
August 2004, May 2005 and June 2006.  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service incurrence or aggravation of diabetes mellitus may be 
presumed if such disability is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that service connection is warranted for 
his diabetes mellitus.  He argues that his diabetes mellitus 
first became apparent during his period of service by means 
of elevated blood sugar levels.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Service medical records demonstrate several elevated blood 
glucose readings throughout his period of service.  Blood 
glucose was at 160 in November 1987, at 101 in December 1995, 
and 128 in May 1999.  A July 1999 VA examination indicates 
that the veteran weighed 188 pounds.  Post-service the 
veteran continued to exhibit elevated blood glucose readings.  
Blood glucose was at 124 in August 2001 and February 2002, 
122 in June 2002.  In light of his elevated blood glucose, 
the veteran was afforded several nutritional consultations.  
He was diagnosed as having diabetes in August 2002.   In 
August 2004, a VA examiner opined that if the veteran's blood 
glucose levels taken during service were fasting levels then 
they were indicative of diabetes mellitus.

In light of the August 2004 VA opinion and the service and 
post-service medical evidence of elevated bloods sugar 
levels, the Board finds that the evidence is at least in 
equipoise as to whether the veteran began demonstrating 
manifestations of diabetes mellitus during service.  Applying 
the benefit-of-the-doubt rule, service connection is 
warranted for diabetes mellitus. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected retropatellar pain syndrome 
of the right and left knees is rated as 10 percent disabling 
under Diagnostic Code 5257 pertaining to other impairment of 
the knee.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006).

Each of the veteran's service-connected right and left knee 
disabilities are currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a,  Diagnostic Code 5257.  A 10 
percent rating contemplates slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability.  The veteran 
alleges that he is entitled to an increased disability 
ratings because he experiences pain on a daily basis and his 
knees occasionally give away.  

Upon review of the medical evidence of record, the Board 
finds that disability ratings in excess of a 10 percent 
rating are not warranted under the provisions of Diagnostic 
Code 5257 for either of the veteran's knee disabilities.   
The record contains no indication that either his right or 
left knee is productive of moderate impairment due to 
recurrent subluxation or lateral instability.  VA treatment 
records have solely recorded complaints of knee pain.  They 
are absent any indication of complaints or treatment of 
giving away of either knee.  Additionally, treatment 
providers in March 2005 and April 2005 specifically noted no 
evidence of effusion.  The veteran was also afforded VA 
examinations, in May 2005 and June 2006, which determined 
that there was no evidence of any instability.  In May 2005, 
ligaments were stable to varus and valgus stress testing and 
Lachman's, Drawer's, McMurray's testing was negative.  In 
June 2006, there was also no evidence of effusion or 
instability and Lachman's and McMurray's testing was again 
negative.  Accordingly, the veteran right and left knee 
retropatellar syndrome  disabilities are adequately 
compensated for by the currently assigned 10 percent 
disability ratings.

The Board has also considered whether the veteran is entitled 
to separate disability ratings under any other applicable 
Diagnostic Code.  The veteran may not be rated separately 
under Diagnostic Codes 5003 because there is no x-ray 
evidence of arthritis.  May 2005 x-rays demonstrated 
essentially normal knees and in June 2006 there was spurring 
in the right knee; however, the left knee was normal.

Additionally, in an effort to determine whether a higher 
evaluation may be assigned to the veteran's service-connected 
right and left knee disabilities, the Board also considered 
rating criteria based on limitation of motion and knee 
disabilities found in Diagnostic Codes 5260 and 5261.  
Although the record demonstrates loss of flexion, it is not 
of such severity to warrant separate compensable ratings.  In 
May 2005, right knee range of motion was from 0 to 140 and 
the left knee range of motion was from 0 to 130.  In June 
2006 range of motion in both knees was from 0 to 125.  
Neither examiner noted any additional loss of motion with 
repetition.  Accordingly, at worst, the veteran's right and 
left knee flexion is limited to 125 degrees, which is still 
considerably greater than the criteria necessary for a 
compensable rating.  Thus, the veteran is not entitled to a 
separate rating due to loss of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 is also not for 
application because none of the aforementioned examinations 
or VA treatment records documented any limitation of 
extension.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected knee disabilities are 
manifested by some limitation of flexion, pain, and 
tenderness.  For the reasons and bases expressed above, the 
Board has concluded that disability ratings in excess of 10 
percent are not warranted under Diagnostic Code 5257 or any 
other diagnostic criteria for the veteran's right and left 
knee disabilities

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.  
The Board acknowledges that the veteran takes about a month's 
worth of leave every year from his position at United States 
Post Office; however, this is both due to approximately to 
his service-connected knee disabilities as well as other 
multiple medical conditions.  Moreover, both examiners have 
determined the veteran to be self sufficient with regards to 
his care and daily activities.  His daily activities are 
affected, but not limited, by pain in knees on prolonged 
standing or walking, climbing up and down stairs, an 
inability to jump, and discomfort on squatting.  The record 
contains no objective evidence that the veteran's service-
connected right and left knee disabilities have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right and left knee 
disabilities is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee patellofemoral syndrome is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


